DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8, 12, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4: the claim requires that the air flow limitation coincides with a first portion of the inspiratory phase and a first portion of the expiratory phase, however it is unclear from the claim language how  these phases are determined and/or how 
Regarding claim 16:  the claim requires a first protocol and a third protocol and automatically selecting between the first and third protocol to stimulate synchronously with the inspiratory phase when the flow limitation coincides with the inspiratory phase.  As with the above claim 4 rejection it is unclear how the inspiratory phase is determined.  
Claim 19 recites that the respiratory sensor is in communication with the sensing element.  This language is confusing, the respiratory sensor and the sensing element are likely the same thing however it is unclear from the language found in claim 19.
The remainder of the claims are also rejected in that they depend from previously rejected claims. 
The above claims will not be rejected under prior art; however they are rejected under  35 U.S.C § 112 and it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions. (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1 and 19-20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Tehrani et al. US 2006/0155341.
Regarding claims 1 and 20:  Tehrani disclose a stimulation system (figures 1-2) comprising; and IPG 100 (figures 1-2) comprising; a sensing element  (“electrode sensors”, paragraph 0066) to receive an indication of an upper air flow limitation via sensed respiratory effort information (paragraphs 0060 and 0062); and a stimulation element 21/22/31/32/41/42 (“electrodes”, paragraph 0062) to apply a stimulation signal to a hypoglossal nerve (“Electrodes may be placed at or near the hypoglossal nerve”, paragraph 0059) via a nerve electrode to increase upper airway patency (paragraphs 0018 and 0075); and a controller  with a processor 105 (figures 1-2) which is in communication with the electrodes and sensing elements (figures 1-2 demonstrate that they are all operatively connected) the processing element includes non-transitory computer readable memory with instructions (paragraphs 0065, 0068) which are executable to: determine an indication of upper air flow limitation via the sensed respirator effort information from the sensing element (paragraphs 0027, 0069, 0070 and 0077); wherein the indication of upper air flow limitation corresponds to partial obstruction of the upper air flow associated with OSA (paragraphs 0053 and 0077); and cause, via the stimulation elements, stimulation according to a stimulation protocol including stimulation of the hypoglossal never to treat OSA, the stimulation protocol including application of the stimulation during both a portion of an inspiratory phase and an expiratory phase (inspiration stimulation paragraph 0082, exhalation stimulation paragraph 0085, stimulation during entire cycle paragraph 0086).
Regarding claim 19 as understood:  Tehrani discloses the respiration sensor to provide the sensed respiratory effort information which is in communication with the sensing element (electrode, paragraph 0053)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tehrani et al. US 2006/0155341 in view of Durand et al. US 2006/0224211.
Regarding claim 17:  Tehrani disclose the claimed invention however Tehrani does not specifically disclose a nerve cuff electrode which is coupled to the pulse generator.  Durand however teaches of a similar invention for treating OSA via hypoglossal nerve stimulation (abstract).  The electrode in Durand is a cuff electrode (paragraph 0014) which is coupled to the control system, considered to be an IPG.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tehrani to include a nerve cuff electrode, as taught by provides an intimate connection to the nerve (Durand, paragraph 0014).

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tehrani et al. US 2006/0155341 in view of Bolea et al. US 2008/0103407.
Regarding claim 21:  Tehrani discloses the claimed invention however Teharani is silent as to adjusting stimulation intensity based on an upper air flow limitation.  It is noted that Tehrani clearly discloses stimulation based on upper air flow limitation as discussed above in the claim 1 rejection.  Bolea however also teaches of an OSA device which stimulates that hypoglossal nerve (paragraph 0239) in which changes or adjustments are made to the amplitude based on feedback (paragraph 0243).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tehrani to include adjusting stimulation intensity, as taught by Bolea, in order to provide therapy based on feedback (Bolea paragraph 0243).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,583,297. Although the 
16/813,234
10,583,297
Common subject matter
1 and 20
1
An IPG with a sensing element, stimulation element and controller with a processor.  Stimulation of the hypoglossal nerve; the processor determines an upper airway flow limitation via the sensor, stimulates the hypoglossal nerve to treat OSA.
17
4
Nerve cuff as an electrode. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792